Title: From Thomas Jefferson to United States Senate, 6 April 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     
                        To the  
                        Senate of the United States 
                     
                     April 6. 1808.
                  
                  I nominate James H. McCulloch of Maryland to be Collector for the port of Baltimore.
                  Benedict Van Pradelles now a Commissioner for settling land titles in the Eastern part of the territory of Orleans, to be Register of the land office in the same part of the territory.
                  
                     Th: Jefferson 
                     
                     
                  
               